VICKERY, P. J.
Epitomized Opinion
First Publication of this Opinion
This was an action brought by Alice Mina-han against the Cleveland Railway Company to recover damages for personal injuries from an injury which she claims she received on one of defendant’s street cars. Evidence disclosed that plaintiff was a woman of 55 years of age When they reached thei rdesti-nation, hor daughter got off of the street car and then plaintiff ,arose from her seat and started to get off. Before she had reached the door the conductor closed it. He did not see her approaching the entrance attho time. Just as she was going down tne steps to the lower platform, the car started and she apparently lest h:r balance and fell. There was no evidence that the car started in an unusual manner or that the conductor was apprised of the woman’s intention to alight from the ear. At the next stop plaintiff got off and went to her daughter’s home. No doctor was called until the next day when one was called to attend to one of plaintiff’s grandchildren. At that time he examined plaintiff and found only very slight injuries, if any. The jury returned a verdict for plaintiff in the sum of $1.00, whereupon plaintiff prosecuted error. In sustaining the judgment of the lower court, the Court of Appeals held:
1. As' there was no evidence of an unusual start of the street car, there was no evidence of negligence on the part of the defendant.
2. As the plaintiff sustained little or no injury, the reviewing- court cannon say that the verdict was inadequate.